Citation Nr: 1201498	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  07-25 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Esq. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh



INTRODUCTION

The Veteran had active military service from May 1965 to April 1971.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, that continued a 50 percent disability rating for PTSD.  

In January 2008 the Veteran testified before the undersigned at a videoconference hearing in Indianapolis, Indiana.  The transcript of that hearing is of record. 

In a decision dated in May 2008, the Board denied the appeal for an increased rating.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) and in March 2009, the Court granted a joint motion for remand for further development.  Subsequently, in July 2009, the Board remanded the appeal for further development and later denied the appeal in June 2010.  The Veteran appealed and in May 2011 the Court granted a joint motion for remand (JMR) vacating the June 2010 denial.  The case is now ready for further disposition.   


FINDING OF FACT

For the entire period on appeal, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas; however, the evidence did not support a finding of manifestations of total occupational and social impairment. 





CONCLUSION OF LAW

The criteria for a rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio, 16 Vet. App. 183.  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this case, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in February 2006, prior to the initial RO decision that is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  A follow-up letter was sent in August 2007. 

Moreover, with respect to the Dingess requirements, the Veteran was given notice of what type of information and evidence he needed to substantiate his claim for an increased rating as this is the premise of the claim.  He was provided with notice of the type of evidence necessary to establish an effective date for the disability on appeal by correspondence dated in March 2006. 

Based on the above, no further development is required regarding the duty to notify.  Indeed, it is also relevant to note that neither the March 2009 or June 2011 Joint Motions for Remand contained objections or adverse findings with respect to the notice that was provided to the Veteran.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In compliance with its duty to assist, the RO associated the Veteran's VA treatment records, scheduled specific examinations  regarding the issue at present, and he was afforded the opportunity to testify before the Board in January 2008.  

As noted, the Veteran was provided with VA examinations relating to his PTSD in February 2006 and September 2009.  On appeal, the Board remanded this issue for, among other things, a more recent examination, which examination was performed in September 2009.  The Board finds the September 2009 VA examination report to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.  

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's acquired psychiatric disorder since the two year old, September 2009 VA examination.  

As noted above, in July 2009, the Board remanded the Veteran's case for further development which included obtaining in-patient treatment records from March - May 2004 and a VA examination.  There has been substantial compliance with this remand as his VA in-patient treatment records were obtained, as well as updated VA outpatient treatment records, and he was provided an adequate VA examination.  The May 2011 JMR did not indicate that further development was needed but merely indicated that the Board should better explain its reasons and bases for its decision.  Moreover, in August 2011, the Veteran's attorney submitted a statement confirming that no other records were outstanding. 

Additionally, the Veteran was provided a hearing before the Board in January 2008.  Thereafter, in a statement received in March 2010, the Veteran, through his attorney, requested that he be scheduled for another videoconference hearing.     Pursuant to 38 C.F.R. § 20.700 (2011) the Veteran is entitled to only "a hearing on appeal" not multiple hearings.  He also failed to express any particular basis or concern to necessitate a second hearing.  The motion for a new hearing was denied in the introduction to the June 2010 Board decision.  Neither the Veteran, nor his attorney, has raised the issue of another motion for a new hearing or proffered any additional argument.  Also, the issue of a new hearing was not discussed in the May 2011 joint motion for remand. 

Based on the foregoing, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. § Part 4 (2011).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).  

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  A disability may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1 (2011).  Here, the disability has not significantly changed and a uniform evaluation is warranted.

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2011).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011). 

PTSD is to be rated under the general rating formula for mental disorders under 38 C.F.R. § 4.130 (2011).  The provisions of 38 C.F.R. § 4.130 relating to rating psychiatric disabilities read in pertinent part as follows: 

50%  Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

70%  Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

100%  Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

In this case, throughout the entire rating period on appeal, the Veteran has been assigned a 50 percent rating for PTSD.  He contends that his symptoms are of such severity as to warrant a 70 percent rating.  In a March 2010 statement, the Veteran, through his attorney, argued that he suffered from near continuous panic attacks that prevent him from functioning without assistance.  He added that he required his wife's assistance/prompting to maintain his own personal hygiene.  He reported that he experienced suicidal ideation on a frequent basis.  He maintained that his irritability and panic are so profound that he endangered his own grandchild as well as co-workers.  He referenced a recent incident where he swung a 2x4 at a fellow employee.  He also reported that his intrusive memories prevented him from talking on the phone.  He reported that he went to great lengths to avoid interacting with family, fellow employees, and the public in general.  He further noted that he has no friends, and that he is on his 5th marriage (albeit his 4th wife, as he remarried one of his previous wives).  Given the foregoing, he argues that the criteria for a 70 percent disability rating have been established.

After a thorough review of the entire claims file, the Board finds that the Veteran's disability is manifested by some of the criteria suggested by the 70 percent disability rating criteria.  However, the May 2011 JMR, which was signed by the Appellant and the Secretary with review of the Court, strongly suggests that the evidence of record indicates that the symptoms to support a 70 percent rating have been established.  The JMR specifically points to evidence, including lay statements from the appellant and his wife and relevant treatment records, that demonstrate depression that affects the Veteran's ability to function independently, impaired impulse control, difficulty in adapting to stressful circumstances, and, most sadly, the perception that the Veteran is unable to establish and maintain effective relationships.  Thus, given the findings by in the JMR, the Board acquiesces and finds the Veteran's disability rating should be increased to 70 percent, but no higher. 

Regarding suicidal ideations, the Board remains not wholly convinced that the Veteran suffers from suicidal ideations as contemplated by Diagnostic Code 9411.  A July 2006 VA outpatient treatment record specifically noted that the Veteran denied suicidal ideations.  Then, the September 2009 VA examiner stated that "[the Veteran] is evasive when questioned about suicidal thoughts" but "[w]hen pressed, he reluctantly admits that he wonders 'what life would be like if I weren't here?'"  The Veteran reported that he has those thoughts once every week or two weeks.  He did not report making any specific plan or taking action regarding suicidal ideations.   Thus, the Board finds that although he may wonder what life would be like if he were not here, he has not expressed suicidal ideations at the level contemplated by an increased rating.  However, resolving doubt in his favor, as the Board did in the June 2010 vacated decision, the Board will accept that such symptomatology has been demonstrated.  

Regarding compulsive behavior, no obsessive or ritualistic behaviors were reported at the February 2006 VA examination.  Next, at his January 2008 hearing before the Board, he testified that he always has to have his back to the wall, whether in restaurants or visiting his wife's friend's home.  T. pages 17, 19, 28.  Similarly, prior to working as a forklift driver, he had to arrange his desk in such a way that he would always be able to see who was coming and not be able to reach people if they scared or startled him.  T. pages 5-6.  Further, the Veteran reported to the September 2009 VA examiner that he checks the locks on his house two to three times per night and that he has sleep interruptions two to three times per night at which time he gets up and "looks out the windows to make sure his environment is safe."  Although the September 2009 VA examiner did not identify the issue as compulsive behavior, giving the benefit of the doubt to the Veteran, as the Board did in the June 2010 vacated decision, the Board finds that his routine window checks which interrupt his sleep may be an "obsessive ritual which interferes with routine activities."  

Regarding illogical speech, the Board notes that the September 2009 VA examination report indicated that the Veteran was sometimes "tangential;" however, nowhere in the record is there an indication that the Veteran demonstrated or reported speech which is intermittently illogical, obscure or irrelevant.  This is consistent throughout the record.  The Veteran does not assert the contrary.  Therefore, the Board finds that the illogical speech criterion has not been met.  Indeed, the May 2011 JMR did not address any need to clarify reasons and bases regarding illogical speech.  

Regarding panic attacks or depression which affects the Veteran's ability to function independently, the Board finds the criterion has also not been met.  The Board addresses the Veteran's ability to function independently, appropriately and effectively in its discussion regarding the depression criterion as well as its discussion of the criterion regarding handling stressful circumstances.  

The Board acknowledges that the Veteran has been diagnosed with depression but the evidence has not shown his depression to affect his ability to function independently despite his arguments to the contrary.  The Board acknowledges that in a July 2007 statement, he indicated that he had flashbacks and nightmares several times per week and that he is hypervigilant, markedly irritable, and does not trust others.  He reiterated these sentiments in his January 2008 hearing before the Board.  T. page 32.  The Board has also considered the Veteran's wife's statement that she believes he is incapable of going out alone to run errands.  T. page 30.  However, contrary to the foregoing as well as his assertions in his March 2010 written statement, the Veteran denied having panic attacks or panic-like symptoms at both the February 2006 and September 2009 VA examinations.  The Board notes that at the September 2009 VA examination he reported that he is "always on guard."  The September 2009 VA examiner described the Veteran's guarded behavior as expecting that "people will hurt him in some way" and that he "is very vigilant in order to defend himself against this."  

The Board finds it significant that despite his guarded behavior and depression, he is able to work full time, complete household chores, and engage in hobbies such as gardening and wood working.  He is even able to maintain the finances (pay the bills) for his household.  However, despite the fact that the Veteran is able to engage in these activities, which many veterans would only dream to be able achieve, the parties in the May 2011 JMR believe the Veteran has demonstrated sufficient symptomatology to shown that he is no longer able to function "independently, appropriately, and effectively."  This saddens the Board as it would seem that the Veteran has all but given up where he has so much more to live for.  Nevertheless, in light of findings made in the May 2011 JMR, the Board finds that the "near-continuous panic or depression which affects his ability to function independently, appropriately and effectively" criterion has not been met.  

Regarding difficulty adapting to stressful situations, the evidence indicates that the Veteran has been confronted with a number of stressful circumstances and there was no indication that he has had difficulty adapting.  In reaching this conclusion, the Board addresses the examples raised in the May 2011 JMR and that the JMR attributed the Veteran's reaction to stressful circumstances as indicative of his inability to function independently, appropriately, and effectively.  

First, during a November 2005 mental health treatment visit, the Veteran reported that he was not being supported for his high production so he reduced the number of parts he was producing.  Further, during the February 2006 VA examination, he reported that he had recently been assigned to supervise two employees and had been receiving mixed messages regarding job responsibilities and start date.  He reported that he was able to cope with his frustration by talking with upper management.  The May 2011 JMR noted that the Veteran testified that he had barricaded himself in his desk at work.  The Board acknowledges the same and notes that the Veteran has also reported that he worked with his supervisors to change his job in order to help him alleviate the stress he was experiencing.  During his hearing before the Board, he reported being at his birthday party and feeling like he could not interact with his guests unless they came to talk to him in the corner where he was sitting.  T. page 29.  The Board finds it significant that he coped with the stressful situation by finding a table and making himself more comfortable.  

However, in its May 2011 JMR, the parties indicated that being home alone is a stressful situation for the Veteran.  The Board finds it significant that when the Veteran is left home alone, he copes with the situation by closing the blinds and occasionally hiding in his shed.  T. page 14.  The Board acknowledges that the Veteran becomes emotional when he is stressed.  Specifically, his wife reported that they attended a parade where he heard gunshots and panicked and cried.  T. page 29.  The Board finds the Veteran's wife's report to be both competent and credible.  The Board has also considered the example noted in the May 2011 JMR that the Veteran cries over every little thing.  Again, the parties in the May 2011 JMR, with review of the Court, have essentially determined that this evidence demonstrate the Veteran's lack of ability to handle stressful situations at work.  With some reluctance, the Board will again relent.  

With respect to impaired impulse control, as explained in the June 2010 vacated decision, undoubtedly, the evidence indicates that the Veteran is easily angered.  The question of whether he demonstrates the ability to control his impulses is the subject of deep contention.  First, the Veteran specifically denied having an impaired impulse control during the February 2006 VA examination.  Subsequently, during the January 2008 hearing, he testified that he has a fear of losing control and hurting someone.  T. page 16.  The Board also acknowledges the examples referenced in the May 2011 JMR including the Veteran's report to the September 2009 VA examiner that he attempted to defend himself with a 2x4 when someone startled him at work.  The Board acknowledges that he swung the 2x4 and missed the coworker.  He also reported at both the September 2009 VA examination, and in his hearing before the Board, that he almost threw his grandchild on the ground after the child slapped him.  The Board acknowledges that in his sworn testimony, he reported that he picked the child up and turned him around and that he was going to hurt the child but his wife intervened.  T. page 16.  He also reported to the September 2009 VA examiner that he had been arrested in the past for assault and battery and that the assault occurred because someone had scared him.  It is not clear whether the assault occurred during the period presently on appeal.  The Board acknowledges the Veteran's statement to the September 2009 VA examiner that he wanted to hurt some of the people in management at work and that if they went out on a patrol with him they would not come back.  Following consideration of the Veteran's reports, the September 2009 VA examiner specifically concluded that the Veteran "does not have problems controlling his impulses.  However, he struggles with managing his anger and his impulse to react aggressively."  Put another way, while he clearly experiences anger and aggression issues, the VA examiner found that the Veteran is still able to sufficiently control his impulses.  

The Board places a high probative value on the September 2009 VA examiner's evaluation and thus, the Board finds that while he may have some impaired impulse control, it is not convinced that it rises to the level of disability contemplated by an increased rating.  However, despite the Board's reluctance to find that the criterion is met, given the implication of the May 2011 JMR that the Veteran's behavior indicated an impaired impulse control, the Board will acquiesce and find that the criterion is met. 

Next, regarding spatial orientation, both the February 2006 and September 2009 VA examination reports indicated that he was fully oriented.  This is consistent throughout the record.  The May 2011 JMR did not disagree.  The spatial disorientation criterion has not been met.  

Regarding personal hygiene, the February 2006 VA examination report indicated that the Veteran was "dressed appropriately with good grooming and hygiene." Further, during the January 2008 hearing the Veteran testified that he does not need prompting for bathing or taking care of himself.  T. page 20.  Subsequently, he reported at the September 2009 VA examination that his wife prompts him to bathe regularly and that without her prompting he would go several days without bathing; however, the September 2009 VA examination report indicated that "his grooming and hygiene appeared to be adequate."  The Board finds the Veteran's report to the September 2009 VA examiner to be credible, however, the evidence does not indicate that any hygiene issue affects his ability to function appropriately.  Therefore, the Board is not convinced that the issue rises to the level contemplated by an increased rating.  The May 2011 JMR did not address the Veteran's hygiene.

Regarding establishing and maintaining effective relationships, the February 2006 VA examination report noted that the Veteran has "a close and loving relationship with his wife and brother and step-son."  At that time, he reported that his level of social involvement was reduced but that he attended church a few times a month and enjoyed going on trips regularly with his wife.  In a July 2006 statement, the Veteran indicated that he has limited social and leisure activities and spends most of his time with his wife or isolated in his shed when things become too stressful.  He further indicated that he isolates himself at work.  Specifically, during the January 2008 hearing he testified that he currently works as a forklift driver and keeps himself isolated from other coworkers.  T. page 5.  He also testified that prior to the doing the forklift job, for the first 14 years of his job at the company, he barricaded himself in his work area so that he would be isolated and not able to reach people who scared or startled him.  Id.  The Board has considered the Veteran's wife's testimony that he was not able to run errands by himself and that he was not capable of going out alone.  T. page 30.  The Board finds her competent to report her observations but not competent to report what the Veteran is capable, or not capable, of doing.  See Layno, 6 Vet. App. at 470.  Further, the Veteran has reported that he is able to go with his wife to her friend's house and visit with her friend's husband.  T. page 28.  He also testified that he is able to go to church and go out to dinner with his wife.  T. pages 18-19.  However, he remarked that he had to sit in the back row at church and sit next to a wall when he goes to dinner so that he can see the front door, all the people, and make sure no one comes up behind him and surprises him.  T. page 19.  The Board acknowledges that the September 2009 VA examiner noted that the Veteran does not interact with other people socially and appears to have little interaction with his close relatives/family.  Further, the Board acknowledges that the Veteran has reported that he has no friends and has to position himself in a particular manner when he is in public.  

However, the Board assigns a higher probative value to the fact that the Veteran is able to work full-time, participate in occasional visits from his grandchild (albeit strained), participate in going to his wife's friend's house for a visit and visiting with the friend's husband, as well as talk on the phone with his son who is disabled and lives out of state.  Moreover, despite his five marriages to four different women, the Board finds it significant that he has had a relationship with his wife for over 30 years.  The evidence indicates that he has been able to maintain at least one effective relationship as well as the ability participate socially in society.  

Nevertheless, the parties to the May 2011 JMR agree that the Veteran's limited level of social interaction beyond his trusted family circle amounts to an inability to establish effective relationships.  Therefore, and with much reluctance, the Board will take the direction of the May 2011 JMR and accept their assertion that the Veteran has an inability to establish or maintain effective relationships does not rise to the level contemplated by an increased rating.  This is again a sad commentary given the supportive relationships that the Veteran has in his life.  
  
Next, the Board has considered the Global Assessment of Functioning (GAF), a scale used by mental health professional and reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  The scale may be relevant in evaluating mental disability.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994) (DSM-IV)).

The evidence of record during the relevant period on appeal includes a GAF score of 62 in November 2004.  In February 2006, a VA examiner assigned a GAF of 59.  Then, in August 2008, a VA outpatient treatment record indicated a GAF of 65.  In September 2009 VA examiner assigned a GAF of 54 regarding the Veteran's depression and PTSD combined, noting that it was in the "middle of the range of moderate symptoms."  The examiner clarified that if he were considering the disorders separately, he would assign a GAF of 50 for PTSD and 60 for major depressive disorder.  Thus, the Board will consider the score as a GAF of 50 giving all benefit of the doubt to the Veteran.  See Mittleider, 11 Vet. App. at 181.

A GAF score of 61-70 is defined as "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  DSM-IV.  A score of 51-60 illustrates "[m]oderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g. few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 illustrates, "serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job)."  Id.  

As indicated above, the Veteran has some indication of the criteria in support of a 70 percent disability rating, but not all of the criteria.  The Board recognizes that the criteria listed at DC 9411 is not an exclusive list and that factors outside the rating criteria will be considered.  In this regard, the Board has also considered the Veteran's February 2007 statements to a VA outpatient mental health provider that he has recurrent intrusive thoughts about a fellow service member who was killed while riding next to him in a Jeep and fell on him after being shot in the head.  

The Board has also considered the arguments presented in the May 2011 JMR and the fact that the Veteran and VA have together endorsed his symptoms as reflective of the 70 percent criteria.  Therefore, upon review of the totality of the evidence and on direction of the May 2011 JMR, and even though the Board has found that the Veteran only meets five of the nine criteria contained in the 70 percent rating description, the Board finds that the Veteran's psychiatric symptomatology more nearly approximates the 70 percent disability rating. 

The Board has also considered the Veteran's entitlement to a 100 percent disability rating; however, there is no evidence of total impairment of social and occupational functioning.  The Board reiterates that the Veteran is employed full time and is able to function effectively enough at home that he is capable of handling the family's finances as well as interacting with his wife's friends on occasion.  Significantly, the Veteran, through his attorney, has stated that he believes that he only meets the criteria for a 70 percent schedular rating.  T. page 31.  

Regarding the specific criteria supporting a 100 percent rating, the evidence of record does not indicate gross impairment to thought processes and communication or grossly inappropriate behavior.  Likewise, there is no evidence that there is any danger, much less a persistent danger, of the Veteran hurting himself or others.  Similarly, although he testified that his wife has to remind him to bathe sometimes, there has been no showing of intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene).  For example, there is no evidence that the Veteran fails to brush his teeth and hair or wear clean clothes.  His appearance was noted to be appropriate at both the February 2006 and September 2009 VA examinations.  Next, the evidence has not demonstrated a disorientation to time or place.  Both the February 2006 and September 2009 VA examiners indicated that he was orientated to time and place and did not suffer from persistent delusions or hallucinations.  Lastly, the evidence has not demonstrated memory loss for names of close relatives, own occupation or own name.  The Board notes that at the September 2009 VA examination, he initially had trouble remembering the number of grandchildren that he had; however, the examiner found that the Veteran's short-term and long-term memory appeared to be within normal limits.  The examiner further noted that the Veteran reported having problems with losing his train of thought; however, the examiner attributed this to a "function of concentration."

Hence, a 100 percent rating is not warranted at this time and the Board finds that the Veteran's PTSD has manifested symptomatology that more nearly approximates the criteria for a disability rating of 70 percent under DC 9411.

The Board has considered the Veteran's statements and sworn testimony in support of his claim.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  To the extent that the Veteran, his wife, and his attorney have competently reported observations of his symptomatology, the Board finds the reports credible. 

Disability ratings, however, are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the service-connected disability is evaluated, more probative than the Veteran's, or the Veteran's attorney's, or the Veteran's wife's assessment of the severity of his disability.

Further, in accordance with the March 2009 joint motion for remand, the Board remanded for records from the Veteran's in-patient PTSD treatment from March to May 2004 and has considered those records in reaching its conclusion even though those records pertained to a period outside the relevant period on appeal.  See 38 C.F.R. § 3.400(o)(2) (2011) (the effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim); see also VAOPGCPREC 12-98 (Sept. 23, 1998) (holding that 3.400(o)(2) is intended to be applied in those instances where the date of increased disablement can be factually ascertained with a degree of certainty and is not intended to cover situations where a disability worsened gradually and imperceptibly over an extended period of time and there is no evidence of entitlement to increased evaluation prior to the date of claim).  

Here, the relevant evidentiary window began in October 2004 (one year before the Veteran filed his claim for increased rating), and continues to the present time.  See 38 U.S.C.A. § 5110(b)(2); Hart, 21 Vet. App. at 505, 509.  The records pertaining to the Veteran's hospitalization from March to May 2004 are clearly outside this period.  More importantly, the March to May 2004 records were considered in a July 2004 rating action that assigned the Veteran a temporary total schedular rating from March 18, 2004 to May 31, 2004.  

The Board has also considered the Veteran's low GAF score of 40/42 that was assigned to the Veteran pending his discharge from inpatient treatment in May 2004.   Again, this GAF score is outside the applicable period of consideration for the Veteran's increased rating claim.  The Board also reiterates that the low GAF appeared during the period in which the Veteran was awarded a temporary total disability.   However, even if the 40/42 GAF score were to be used as an indicator of the level of psychiatric impairment experienced by the Veteran during period leading to his October 2005 claim for an increased rating, the Board notes that his GAF score improved to 62 by November 2004.  Despite the improved score, the 40/42 GAF would be adequately addressed by the 70 percent disability rating assigned herein. 

Additionally, in accordance with the May 2011 JMR, the Board has thoroughly explained its reasons and bases for an increase to 70 percent disability rating, but no higher, including discussing the examples of symptomatology cited in the JMR.  Although the Board has cited to specific examples of symptomatology, the Board in no way has deliberately cited to selective evidence in order to make the evidence appear in a certain light.

Further, the disability does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular rating is made.  38 C.F.R. § 3.321(b)(1) (2011).  There is a three-step analysis for determining whether an extraschedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as governing norms.  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are present, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

In this case, there has been no showing that the Veteran's disability picture for his PTSD disability could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The criteria provides for a higher rating, but as has been explained thoroughly herein, the 70 percent disability rating adequately describe the severity of the Veteran's symptoms for his PTSD disability during the period of appeal.  Given that the applicable schedular rating criteria are adequate, the Board need not consider whether the Veteran's disability picture includes such exceptional factors as periods of hospitalization and interference with employment.  Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111.

Finally, although the Veteran has submitted evidence of a medical disability, he has not submitted evidence of unemployability, or claimed to be unemployable.  Indeed, a review of the record shows that the Veteran is presently employed on a full-time basis.  Further, he admits he has not made a claim for the highest rating possible and that he would be satisfied with a 70 percent disability rating.  Transcript (T.) page 31.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

ORDER

Entitlement to rating of 70 percent, but no higher, for PTSD, is granted subject to the regulations governing an award of monetary compensation.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


